DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 09/11/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a continuation-in-part U.S. Patent Application Serial No. 15/699,827 filed by the same inventors on 09/08/2017, which claims the benefit of U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 09/12/2016. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/699,827, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1 and 11 each recite “a machine learning module,” which is not supported by the disclosure of Application No. 15/699,827, nor by the disclosure of U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 
Claim Objections
Claims 9 and 19 are objected to because of the following informalities: 
RE: Claim 9: Claim 9, line 1 recites the limitation, “wherein the machine learning module generate one or more …,” the limitation should read – wherein the machine learning module generates one or more. 
5 RE: Claim 19: Claim 9, lines 1-2 recite the limitation, “wherein the machine learning module generate one or more …,” the limitation should read – wherein the machine learning module generates one or more. 
Appropriate correction is required.App
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are 
Claim 1 recites “a server” in lines 2 and 4. It is unclear as to whether element “a server” as recited in Line 4 is the same “a server” element as recited in Line 2.
Claim 1 further recites “a patient record database” in lines 2 and 17. It is unclear as to whether element “a patient record database” as recited in Line 17 is the same “a patient record database” element as recited in Line 2.
Claims 1 further recites the limitation “a machine learning module having a processor” in Lines 2 and 26. It is unclear as to whether element “a machine learning module having a processor” as recited in Line 2 is the same “a machine learning module having a processor” element as recited in Line 26.  
Claim 1 further recites the limitation "the one or more fields of each of the plurality of pharmaceutical databases" in Lines 14-15. There is insufficient antecedent basis for this limitation, in particular, “the one or more fields …” in the claim. 
Accordingly, claim 1, as well as its respective dependent claims 2-10 are rejected in view of their dependency on claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-10 are drawn to a system for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] identify a patient, in response to a first request from a user […], the first request including identifying information for the identified patient; receive pharmaceutical information entries for the identified patient […] using the identifying information; reconcile, […], differences in the received pharmaceutical information entries by applying predetermined thresholds to the one or more fields […] and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds; generate a patient record […], including a unique identifier and the reconciled pharmaceutical information entries for the identified patient; receive at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient […]; and update the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient; and 26[…][[…] 27conduct a patient analysis to establish a patient profile corresponding to one 28or more health concerns based at least in part on the identified patient's 29pharmaceutical, clinical, genomic, laboratory, disease, or standardized drug 30information, receive a prescription for the identified patient, the prescription having one or more prescription parameters including a drug identifier, a dosage amount, or a 3dosage frequency, 4correlate the one or more prescription parameters with at least one of the 5pharmaceutical, clinical, genomic, laboratory, disease, or standardized drug 6information for the identified patient to determine an incompatibility, and 7generate and transmit an alert to the user indicating whether the prescription 8is compatible with the identified patient.
The limitations of manually collecting, analyzing, generating, and communicating patient data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” “a patient record database,” “a machine learning module, “a processor,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” nothing in the claim element precludes the step 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “a patient record database,” “a machine learning module, “a processor,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” to perform the collecting, analyzing, generating, and communicating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “a patient record database,” “a machine learning module, “a processor,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” as they relate to general purpose computer components (Application Specification, Pg. 30, See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using “a server,” “a patient record database,” “a machine learning module, “a processor,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” to perform the collecting, analyzing, generating, and communicating limitations amounts to no more than mere instructions to apply the abstract idea using generic computer components. (i.e., “a server,” “a patient record database,” “a machine learning module, “a processor,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” as they See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and pharmaceutical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 11-20 are drawn to a computer-implemented method for collecting, analyzing, generating, and communicating patient data, which is within the four statutory categories (i.e. method). 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites […] identifying, […], a patient, in response to a first request from a user […], the first request including identifying information for the identified patient; receiving, […], pharmaceutical information entries for an identified patient […] using the identifying information; reconciling, […], differences in the received pharmaceutical information entries by applying predetermined thresholds to one or more fields […] and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds; generating, […], a patient record in […], including a unique identifier and the reconciled entries for the identified patient; receiving, […], at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient […]; and updating, […], the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient; conducting, […], a patient analysis to establish a patient profile corresponding to health concerns based at least in part on the identified 3patient's pharmaceutical, clinical, genomic, laboratory, disease, or standardized drug information; 4receiving, […], a prescription for the identified patient, the prescription having 5one or more prescription parameters including a drug identifier, a dosage amount, or a dosage 6frequency;  7correlating, […], the one or more 8prescription parameters with at least one of the pharmaceutical, clinical, genomic, laboratory, 9disease, or standardized drug information for the identified patient to determine an incompatibility;  10and 11generating, […], an alert indicating whether the prescription is compatible with 12the identified patient and transmitting the alert […].
The limitations of collecting, analyzing, generating, and communicating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” “one or more data repositories,” and “a processor,” to perform the collecting, analyzing, generating, and communicating patient data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” “one or more data repositories,” and “a processor,” as they relate to general purpose computer components See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” “one or more data repositories,” and “a processor,” to perform the collecting, analyzing, generating, and communicating limitations amounts to no more than mere instructions to apply the abstract idea using generic computer components. (i.e., “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” “one or more data repositories,” and “a processor,” as they relate to general purpose computer components (Application Specification, Pg. 30, See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and pharmaceutical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0294048 A1 (hereinafter “Blumenthal et al.”) in view of U.S. Patent Application Pub. No. 2012/0078664 A1 (hereinafter “Hasan et al.”) and U.S. Patent Application Pub. No. 2018/0365385 A1 (hereinafter “Cooney et al.”). 
RE: Claim 1 Blumenthal et al. teaches the claimed: 
1. A system for determining the compatibility of a prescription for a patient, the 4system including a server having a patient record database, and a machine learning module having 5a processor, the system comprising ((Blumenthal et al., [0012], [0022], [0023], [0049], [0068]) (preferably cloud-based software by which electronically stored patient records and other data are automatically aggregated from multiple sources; a Patient-Centric Portal for a patient’s healthcare and related data such as demographics, insurance, pharmacies, archived historical laboratory, imaging, and all inclusive medical histories; machine learning algorithms to de-duplicated codified health data; processor array updating the stored rules in the database based on patient-identified results; internet tunnels encrypted for passing data to and from the Patient-Centric Portal)):  6
a server including computer-executable instructions that when executed cause the server 7to:  8identify a patient, in response to a first request from a user via a first 9computing device over an encrypted network, the first request including identifying 10information for the identified patient, 11receive pharmaceutical information entries for the identified patient from a 12plurality of pharmaceutical databases using the identifying information ((Blumenthal et al., [0104], [0110]) (sending a plurality of queries to network endpoints that may contain a user’s health data; a user can enter requisite information to request each of the various patient record keeping system to provide that patient’s data; data collected and included in the patient record may include patient problems, diagnoses, vaccinations, medications, and allergies from sources including healthcare providers, pharmacies, the patient, hospitals, insurance companies)); 
reconcile, via a machine learning module, differences in the received 14pharmaceutical information entries by applying predetermined thresholds to the 15one or more fields of each of the plurality of pharmaceutical databases and 16generating reconciled pharmaceutical information entries for the identified patient 17using the pharmaceutical information entries satisfying the predetermined 18thresholds ((Blumenthal et al., [0023]) (machine learning algorithms to de-duplicate codified health data containing matching rules. rules for each data field are fetched and data are compared field by field; some rules have two comparison levels and others have more than five; the comparisons for a field are executed in order of importance based on the type of field; after comparison, a confidence level relative to record matching is set; the confidence level is then compared to the rule for the field; if the confidence level is below the lower bound of the rule, then there is a low probability that the data within the field is already contained within the user’s Health Record, etc.)), 19
generate a patient record in a patient record database, including […] the reconciled pharmaceutical information entries for the identified 21patient ((Blumenthal et al., [0077]) (the user is then presented with their aggregate record with the new records incorporated));22
receive at least one of clinical, genomic, laboratory, disease, or standardized 23drug information for the identified patient from one or more data repositories, and update the patient record to include the received clinical, genomic, 25laboratory, disease, or standardized drug information for the identified patient ((Blumenthal et al., [0020], [0041]) (the patient is able to view his/her individual health data elements and documents as well as his/her complete aggregate health record; as the patient receives further treatment or further visits a physician, the record is updated)).
Blumenthal et al. fails to explicitly teach, but Hasan et al. teaches the claimed: 
generate a patient record in a patient record database, including a unique 20identifier and the reconciled pharmaceutical information entries for the identified 21patient ((Hasan et al., [0033], [0499], [0503], [0504]) (generating a personal/individual health record that is compiled from diverse sources such as patient questionnaires or direct input, health plans, pharmacy benefits managers, labs, imaging centers, freestanding outpatient facilities, hospitals and physicians wherein the data collected from the diverse sources is organized into an individual health record for a patient; the personal health record database may include a master patient index field, the master patient index field allows for the assignment of a unique identifier that defines an entity, such as a patient; the use of the master patient index allows data collected from various sources to be aggregated into a single record)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generation of health records compiling data from multiple sources using unique identifies and an encrypted network as taught by Hasan et al. within the method and system for obtaining and 
Blumenthal et al. and Hasan et al. fail to explicitly teach, but Cooney et al. teaches the claimed: 
a machine learning module having a processor configured to:  27conduct a patient analysis to establish a patient profile corresponding to one 28or more health concerns based at least in part on the identified patient's 29pharmaceutical, clinical, genomic, laboratory, disease, or standardized drug 30information ((Cooney et al., [0017], [0030], [0123]) (machine learning techniques; a server medication management component; feedback information regarding a patient’s reactions to a medication taken by the patient is received; information can include data received from one or more medical monitoring devices, patient reported reaction data, laboratory data, pathology data, data included in the patient’s EMR, imaging studies data, and other suitable clinical data related to the patient’s reactions to the medication)), 59receive a prescription for the identified patient, the prescription having one or more prescription parameters including a drug identifier, a dosage amount, or a 3dosage frequency, 4correlate the one or more prescription parameters with at least one of the 5pharmaceutical, clinical, genomic, laboratory, disease, or standardized drug 6information for the identified patient to determine an incompatibility ((Cooney et al., [0017], [0078]) (the computing system can further automatically adjust the patient’s medication regimen accordingly on an ongoing basis wherein the system can imply machine learning techniques to evaluate the feedback information to identify clinically significant reactions; medication optimization recommendation component can employ one or more machine learning techniques to evaluate the positive, negative and neutral reactions associated with taking a medication by a particular type of patient (e.g., based on the patient's demographics, , and  7
generate and transmit an alert to the user indicating whether the prescription 8is compatible with the identified patient ((Cooney et al., [0017]) (based on detection of a clinically significant reaction in the reaction information, notifications can be automatically generated and sent to patients, the patients’ physicians, etc.;)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning techniques for analyzing patient information and patient medication information to determine clinically significant reactions and notifying and modifying the medication regiment for the patient  as taught by Cooney et al. within the method and system for obtaining and aggregating patient health record information as taught by Blumenthal et al. and the method and system for the generation of health records compiling data from multiple sources using unique identifies and an encrypted network as taught by Hasan et al. with the motivation of improving the quantity and efficacy of ongoing continued safety surveillance of drug usage (Cooney et al., [0002]).
RE: Claim 2 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed: 
102. The system of Claim 1, further comprising correlating, via the server, one or more 11fields of the identifying information from the first request with one or more fields of each of the 12plurality of pharmaceutical databases to identify whether they match ((Blumenthal et al., [0023]) (Once the information has been pulled into the present system and standardized, the Data Domain Matching Rules of the present invention for each data field are fetched and data are compared field by field)).
RE: Claim 3 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
143. The system of Claim 1, wherein the identified patient's pharmaceutical, clinical, 15genomic, laboratory, disease, or standardized drug information includes parameters or fields 16related to specific attributes of the patient's information ((Blumenthal et al., [0012], [0023]) (patient record including the patient’s medical history and related data such as medications, medication pricing, healthcare procedure pricing, conditions, vitals, insurance information, fitness information, and genomics information; the user’s health record comprises fields related to health data]).
RE: Claim 4 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
184. The system of Claim 1, wherein the patient profile includes a listing of health 19concerns, a health rating, or one of a predetermined number of health concern levels indicating 20severity of the health concern ((Blumenthal et al., [0111]) (a merged record might identify a variety of medical conditions, allergies, and medications related to a patient; determine a confidence interval around a possible allergy)).  
RE: Claim 5 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
225. The system of Claim 1, wherein the thresholds have minimum or maximum values 23for parameters having a scale, magnitude, or degree ((Blumenthal et al., [0077]) (the comparison rules are applied to the data element wherein the confidence level is then compared to the confidence range i.e. minimum and maximum values, for that data element; the rules include distance matching)). 
RE: Claim 6 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
256. The system of Claim 1, wherein the system further comprises a feedback loop 26configured to modify the thresholds using the patient record ((Blumenthal et al., [0077]) (if the element falls within the confidence range, then it is presented to the user to decide if it is distinct or duplicate data; the user’s decision is then added to the training data and the model is re-trained)).
RE: Claim 7 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
287. The system of Claim 6. 
Blumenthal et al. and Hasan et al. fail to explicitly teach, but Cooney et al. teaches the claimed: 
wherein the machine learning module modifies the 29thresholds by calculating a difference, standard deviation, average, or interpolation of selected 30fields of the patient record ((Cooney et al., [0023]) (a medication evaluation component configured to evaluate the first information and the second information using machine learning to determine whether one or more characteristics associated with the patient reactions to the medication that deviate from labeling information developed for the medication relative to a threshold degree of deviation)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning techniques for analyzing patient information by comparing the data relative to a threshold degree of deviation as taught by Cooney et al. within the method and system for obtaining and aggregating patient health record information as taught by Blumenthal et al. and the method and system for the generation of health records compiling data from multiple sources using unique identifies and an encrypted network as taught by Hasan et al. with the motivation of improving the quantity and efficacy of ongoing continued safety surveillance of drug usage (Cooney et al., [0002]).
RE: Claim 9 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
59. The system of Claim 1, wherein the machine learning module generate one or more 6health concern definitions to establish the thresholds for the prescription parameters ((Blumenthal et al., [0047]) (the processor array further communicating with the patient and outside sources for determining and identifying educational and alert situations)).
RE: Claim 10 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
810. The system of Claim 1, wherein the alert is a clinical analytical message (CAM) 9data file ((Blumenthal et al., [0024]) (the centralized aggregated data is usable to generate patient-specific education and clinical decision alerts e.g. when incompatible pharmacological medicines appear in the Health Record; alerts may be triggered automatically to the patient and/or their 
RE: Claim 11 Blumenthal et al. teaches the claimed:
1111. A computer-implemented method for determining the compatibility of a 12prescription for a patient, the computer-implemented method comprising ((Blumenthal et al., [0012], [0022], [0023], [0049], [0068]) (preferably cloud-based software by which electronically stored patient records and other data are automatically aggregated from multiple sources; a Patient-Centric Portal for a patient’s healthcare and related data such as demographics, insurance, pharmacies, archived historical laboratory, imaging, and all inclusive medical histories; machine learning algorithms to de-duplicated codified health data; processor array updating the stored rules in the database based on patient-identified results; internet tunnels encrypted for passing data to and from the Patient-Centric Portal)):  13
identifying, via a server, a patient, in response to a first request from a user via a first 14computing device over an encrypted network, the first request including identifying information 15for the identified patient; receiving, via the server, pharmaceutical information entries for the identified patient from 17a plurality of pharmaceutical databases using the identifying information ((Blumenthal et al., [0104], [0110]) (sending a plurality of queries to network endpoints that may contain a user’s health data; a user can enter requisite information to request each of the various patient record keeping system to provide that patient’s data; data collected and included in the patient record may include patient problems, diagnoses, vaccinations, medications, and allergies from sources including healthcare providers, pharmacies, the patient, hospitals, insurance companies));
reconciling, via a machine learning module, differences in the received pharmaceutical 19information entries by applying predetermined thresholds to one or more fields of each of the 20plurality of pharmaceutical databases and generating reconciled pharmaceutical information 21entries for the identified patient using the pharmaceutical information entries satisfying the 22predetermined thresholds ((Blumenthal et al., [0023]) (machine learning algorithms to de-duplicate codified health data containing matching rules. rules for each data field are fetched and data are compared field by field; some rules have two comparison levels and others have more than five; the comparisons for a field are executed in order of importance based on the type of field; after comparison, a confidence level relative to record matching is set; the confidence level is then compared to the rule for the field; if the confidence level is below the lower bound of the rule, then there is a low probability that the data within the field is already contained within the user’s Health Record, etc.)); 23
generating, via the server, a patient record in a patient record database, including […] the reconciled entries for the identified patient ((Blumenthal et al., [0077]) (the user is then presented with their aggregate record with the new records incorporated));
receiving, via the server, at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient from one or more data repositories; and updating, via the server, the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient ((Blumenthal et al., [0020], [0041]) (the patient is able to view his/her individual health data elements and documents as well as his/her complete aggregate health record; as the patient receives further treatment or further visits a physician, the record is updated)).  61
Blumenthal et al. fails to explicitly teach, but Hasan et al. teaches the claimed: 
generating, via the server, a patient record in a patient record database, including a unique 24identifier and the reconciled entries for the identified patient ((Hasan et al., [0033], [0499], [0503], [0504]) (generating a personal/individual health record that is compiled from diverse .
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generation of health records compiling data from multiple sources using unique identifies and an encrypted network as taught by Hasan et al. within the method and system for obtaining and aggregating patient health record information as taught by Blumenthal et al. with the motivation of communicating to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Hasan et al., Abstract, [0016]). 
Blumenthal et al. and Hasan et al. fail to explicitly teach, but Cooney et al. teaches the claimed: 
conducting, via a machine learning module having a processor, a patient analysis to establish a patient profile corresponding to health concerns based at least in part on the identified 3patient's pharmaceutical, clinical, genomic, laboratory, disease, or standardized drug information;  4
 ((Cooney et al., [0017], [0030], [0123]) (machine learning techniques; a server medication management component; feedback information regarding a patient’s reactions to a medication taken by the patient is received; information can include data received from one or more medical monitoring devices, patient reported reaction data, laboratory data, pathology data, data included in the patient’s EMR, imaging studies data, and other suitable clinical data related to the patient’s reactions to the medication)), 59 
receiving, via the server, a prescription for the identified patient, the prescription having 5one or more prescription parameters including a drug identifier, a dosage amount, or a dosage 6frequency; correlating, via the machine learning module having a processor, the one or more 8prescription parameters with at least one of the pharmaceutical, clinical, genomic, laboratory, 9disease, or standardized drug information for the identified patient to determine an incompatibility  ((Cooney et al., [0017], [0078]) (the computing system can further automatically adjust the patient’s medication regimen accordingly on an ongoing basis wherein the system can imply machine learning techniques to evaluate the feedback information to identify clinically significant reactions; medication optimization recommendation component can employ one or more machine learning techniques to evaluate the positive, negative and neutral reactions associated with taking a medication by a particular type of patient (e.g., based on the patient's demographics, health condition, health history, etc.), at a particular dosage/frequency, and/or in conjunction with one or more other medications)), and  7
generating, via the server, an alert indicating whether the prescription is compatible with 12the identified patient and transmitting the alert to the computing device over the encrypted 13network ((Cooney et al., [0017]) (based on detection of a clinically significant reaction in the reaction information, notifications can be automatically generated and sent to patients, the patients’ physicians, etc.;)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning techniques for analyzing patient information and patient medication information to determine clinically significant reactions and notifying and modifying the medication regiment for the patient  as taught by Cooney et al. within the method and system for obtaining and aggregating patient health record information as taught by Blumenthal et al. and the method and system for the generation of health records compiling data from multiple sources using unique identifies 
RE: Claim 12 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
1512. The computer-implemented method of Claim 11, further comprising correlating, 16via the server, one or more fields of the identifying information from the first request with one or 17more fields of each of the plurality of pharmaceutical databases to identify whether they match ((Blumenthal et al., [0023]) (Once the information has been pulled into the present system and standardized, the Data Domain Matching Rules of the present invention for each data field are fetched and data are compared field by field)).
RE: Claim 13 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
1913. The computer-implemented method of Claim 11, wherein the identified patient's 20pharmaceutical, clinical, genomic, laboratory, disease, or standardized drug information includes 21parameters or fields related to specific attributes of the patient's information ((Blumenthal et al., [0012], [0023]) (patient record including the patient’s medical history and related data such as medications, medication pricing, healthcare procedure pricing, conditions, vitals, insurance information, fitness information, and genomics information; the user’s health record comprises fields related to health data]).
RE: Claim 14 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
2314. The computer-implemented method of Claim 11, wherein the patient profile 24includes a listing of health concerns, a health rating, or one of a predetermined number of health 25concern levels indicating severity of the health concern ((Blumenthal et al., [0111]) (a merged record might identify a variety of medical conditions, allergies, and medications related to a patient; determine a confidence interval around a possible allergy)).  
RE: Claim 15 
2715. The computer-implemented method of Claim 11, wherein the thresholds have 28minimum or maximum values for parameters having a scale, magnitude, or degree ((Blumenthal et al., [0077]) (the comparison rules are applied to the data element wherein the confidence level is then compared to the confidence range i.e. minimum and maximum values, for that data element; the rules include distance matching)). 
RE: Claim 16 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
16. The computer-implemented method of Claim 11, wherein the system further comprises a feedback loop configured to modify the thresholds using the patient record ((Blumenthal et al., [0077]) (if the element falls within the confidence range, then it is presented to the user to decide if it is distinct or duplicate data; the user’s decision is then added to the training data and the model is re-trained)). 
RE: Claim 17 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
417. The computer-implemented method of Claim 16. 
Blumenthal et al. and Hasan et al. fail to explicitly teach, but Cooney et al. teaches the claimed: 
wherein the machine learning 5module modifies the thresholds by calculating a difference, standard deviation, average, or  6interpolation of the patient record ((Cooney et al., [0023]) (a medication evaluation component configured to evaluate the first information and the second information using machine learning to determine whether one or more characteristics associated with the patient reactions to the medication that deviate from labeling information developed for the medication relative to a threshold degree of deviation)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning techniques for analyzing patient information by comparing the data relative to a threshold degree of deviation as taught by Cooney et al. within the method and system for obtaining and aggregating patient health record information as taught by Blumenthal et al. and the 
RE: Claim 19 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
1119. The computer-implemented method of Claim 11, wherein the machine learning 12module generate one or more health concern definitions to establish the thresholds for the 13prescription parameters ((Blumenthal et al., [0047]) (the processor array further communicating with the patient and outside sources for determining and identifying educational and alert situations)).
RE: Claim 20 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
1520. The system of Claim 11, wherein the alert is a clinical analytical message (CAM) 16data file ((Blumenthal et al., [0024]) (the centralized aggregated data is usable to generate patient-specific education and clinical decision alerts e.g. when incompatible pharmacological medicines appear in the Health Record; alerts may be triggered automatically to the patient and/or their representatives on a real-time basis using secure messaging using direct protocol compliant functionality for securely transmitting and receiving the alert)).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0294048 A1 (hereinafter “Blumenthal et al.”) in view of U.S. Patent Application Pub. No. 2012/0078664 A1 (hereinafter “Hasan et al.”) and U.S. Patent Application Pub. No. 2018/0365385 A1 (hereinafter “Cooney et al.”). 
RE: Claim 8 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
8. The system of Claim 1. 
Blumenthal et al., Hasan et al., and Cooney et al. fail to explicitly teach, but Miller et al. teaches the claimed: 
wherein the patient analysis to establish the patient profile 3generates a health concern level for a patient ((Miller et al., Col. 1, Lines 39-46) (system compares medication compliance information and physical condition information with a current treatment regimen and historical medication and physical condition information stored in the database; the system calculates an updated regimen and health risk level based on at least current and historical medication compliance information and physical condition information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the system for calculating a health risk level regarding the physical condition and treatment regimen and compliance as taught by Miller et al. within the method and system for obtaining and aggregating patient health record information as taught by Blumenthal et al., the method and system for the generation of health records compiling data from multiple sources using unique identifies and an encrypted network as taught by Hasan et al., the machine learning techniques for analyzing patient information and patient medication information to determine clinically significant reactions and notifying and modifying the medication regiment for the patient  as taught by Cooney et al. with the motivation of improving the monitoring of patients and their medication adherence and medication regimen in light of rising associate health care costs (Miller et al., Col 1, Lines 21-30).
RE: Claim 18 Blumenthal et al., Hasan et al., and Cooney et al. teach the claimed:
818. The computer-implemented method of Claim 11.
Blumenthal et al., Hasan et al., and Cooney et al. fail to explicitly teach, but Miller et al. teaches the claimed: 
wherein the patient analysis to 9establish the patient profile generates a health concern level for a patient ((Miller et al., Col. 1, Lines 39-46) (system compares medication compliance information and physical condition information with a current treatment regimen and historical medication and physical condition information stored in the database; the system calculates an 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the system for calculating a health risk level regarding the physical condition and treatment regimen and compliance as taught by Miller et al. within the method and system for obtaining and aggregating patient health record information as taught by Blumenthal et al., the method and system for the generation of health records compiling data from multiple sources using unique identifies and an encrypted network as taught by Hasan et al., the machine learning techniques for analyzing patient information and patient medication information to determine clinically significant reactions and notifying and modifying the medication regiment for the patient  as taught by Cooney et al. with the motivation of improving the monitoring of patients and their medication adherence and medication regimen in light of rising associate health care costs (Miller et al., Col 1, Lines 21-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2013/0032194 A1 teaches a method and system a machine learning method of electronic health record data mapping (Fig 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626